DETAILED ACTION
This is a first action following a Request for Continued Examination dated 14 December 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claims 1-9 are examined.
Claims 10-15 are withdrawn from consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 December 2020, has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Patent 5,500,287) in view of Holy (U.S. Publication 2002/0028857) and Torobin (U.S. Patent 4,303,603).
Claim 1: Henderson teaches that it is known in the art to have an insulation microsphere that has an insulating and reflective coating (18, see Col. 11, lies 27-45; it can be plastic which has insulation properties and can reflect color, which meets the limitation of insulating and reflective).  While a microsphere inherently is two hemispheres, Henderson does not disclose specifically the limitations directed to the features as claimed.  Holy discloses a hollow insulating sphere (paragraph [0025]) comprising: a. a first hemisphere; b. a second hemisphere; and c. a joinder means disposed between the first hemisphere and the second hemisphere (paragraphs [0012] and [0013] teach that spheres larger than 5 microns may be formed by injection molding and sealing the halves of the sphere together), and wherein an interior of the sphere is under a vacuum condition (paragraph [0411]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the microspheres as two hemispheres joined by a 
Further, Henderson does not disclose inner surface of the hemispheres has insulating and reflective coating.  Torobin teaches a similar system that incorporates a reflective coating on an inner surface (Col. 1, lines 52-55).  It would have been obvious at the time of filing to a person having ordinary skill in the art to coat both surfaces of the same material to further aid in insulation properties of the material.  Further, to have the coating uniformly cover all surfaces of the first hemisphere and the second hemisphere would be obvious at the time of filing to a person having ordinary skill in the art to ensure proper function and even distribution of its properties.  
	Claim 2: the obvious modification of the prior art provides the sphere of claim 1, wherein the first hemisphere and the second hemisphere are constructed of an insulating material (they are glass which does have some degree of insulating properties using the broadest reasonable interpretation in light of applicant’s specification, and Henderson teaches that the purpose of the microspheres is to serve in thermal insulating, see Title).  
	
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Holy, Torobin and Smith (U.S. Publication 2014/0138274).
	Claims 3 and 4: the obvious modification of the prior art provides the sphere of claim 1, except wherein the joinder means comprises an epoxy (claim 3) or wherein the joinder means comprises a weld (claim 4).  Smith teaches that it is known in the art to join similar materials by using epoxy or a weld (paragraph [0099]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use epoxy or a weld to join the two hemispheres, as these materials are common in the art of joining such materials together.  

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, in view of Holy, Torobin and Danielson (U.S. Patent 3,331,729).
Claim 5: Henderson discloses 
a. a plurality of hollow insulating spheres, each sphere comprising: 
v. a second insulating and reflective coating on the outer surface (18, see Col. 11, lies 27-45; it can be plastic which has insulation properties and can reflect color, which meets the limitation of insulating and reflective); wherein the microsphere is made of an 
Henderson does not disclose: i. a first hemisphere having an inner surface and an outer surface; ii. a second hemisphere having an inner surface and an outer surface;9 U.S. NONPROVISIONAL UTILITY PATENT APPLICATIONiii. a joinder means disposed between the first hemisphere and the second hemisphere, though a microsphere by definition has two hemispheres.  Holy discloses a hollow insulating sphere (paragraph [0025]) comprising: a. a first hemisphere; b. a second hemisphere; and c. a joinder means disposed between the first hemisphere and the second hemisphere (paragraphs [0012] and [0013] teach that spheres larger than 5 microns may be formed by injection molding and sealing the halves of the sphere together), and wherein an interior of the sphere is under a vacuum condition (paragraph [0411]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the microspheres as two hemispheres joined by a sealing means, as the final product is a microsphere that would perform the same function in the same manner.  

Henderson further does not disclose vi. a third insulating and reflective coating on the inner surface of the second hemisphere; and vii. a fourth insulating and reflective coating on the outer surface of the second hemisphere.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many coats as necessary based on the desired insulating properties.  
b. a plurality of retaining sheets; and c. a binding material, wherein the insulating spheres are bound between the retaining sheets by the binding material.  Danielson provides a use of similar microspheres that incorporates plastic sheets (21, 27) and glue (29) that attach the shells between the sheets (as shown).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the sheets with the microspheres, as the spheres have numerous uses and would function adequately with the plastic and glue in Danielson.  

Claim 9: the obvious modification of the prior art provides the system of claim 5, wherein the retaining sheets are constructed of plastic, and wherein the binding material is an adhesive (as explained in the rejection of claim 5, above). 10 


Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, in view of Holy, Torobin, Danielson and Smith.
Claims 6 and 7: the obvious modification of the prior art provides the system of claim 5, except wherein the joinder means .

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, in view of Torobin, and Hofmann (U.S. Publication 2005/0281999).
Claim 5: Henderson discloses 
a. a plurality of hollow insulating spheres, each sphere comprising: 
v. a second insulating and reflective coating on the outer surface of the first hemisphere (18, see Col. 11, lies 27-45; it can be plastic which has insulation properties and can reflect color, which meets the limitation of insulating and reflective, also a microsphere 
While a microsphere inherently is two hemispheres, Henderson does not disclose specifically the limitations directed to the features as claimed.  Holy discloses a hollow insulating sphere (paragraph [0025]) comprising: a. a first hemisphere; b. a second hemisphere; and c. a joinder means disposed between the first hemisphere and the second hemisphere (paragraphs [0012] and [0013] teach that spheres larger than 5 microns may be formed by injection molding and sealing the halves of the sphere together), and wherein an interior of the sphere is under a vacuum condition (paragraph [0411]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the microspheres as two hemispheres joined by a sealing means, as the final product is a microsphere that would perform the same function in the same manner.  

Henderson further does not disclose vi. a third insulating and reflective coating on the inner surface of the second hemisphere; and vii. a fourth insulating and reflective coating on the outer surface of the second hemisphere.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many coats as necessary based on the desired insulating properties.  
b. a plurality of retaining sheets; and c. a binding material, wherein the insulating spheres are bound between the retaining sheets by the binding material.  Hofmann provides a use of similar microspheres that can be used in sheetrock (paragraph [0231]) and also in Gypsum (paragraph [0152]), which incorporates retaining sheets (paper sheets are well known in sheetrock) and binding material (gypsum is the common binder in sheetrock), that attach the shells between the sheets (as disclosed).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the sheets with the microspheres, as the spheres have numerous uses and would function adequately with the binder and sheets in Hofmann. 

Claim 8: the obvious modification of the prior art provides the system of claim 5, wherein the retaining sheets are constructed of paper, and wherein the binding material is gypsum (as rendered obvious with Hofmann, sheetrock has paper sheets with gypsum binder).  
 
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, in view of Torobin, and Hofmann (U.S. Publication 2005/0281999).
Claims 6 and 7: the obvious modification of the prior art provides the system of claim 5, except wherein the joinder means comprises an epoxy (claim 6) or wherein the joinder means comprises a weld (claim 7).  Smith teaches that it is known in the art to join similar materials by using epoxy or a weld (paragraph [0099]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use epoxy or a weld to join the two hemispheres, as these materials are common in the art of joining such materials together.  


Response to Arguments
The following addresses applicant’s remarks/arguments dated 14 December 2020.



Claim rejections – 35 USC 103:
	Applicant’s arguments with respect to the first and second hemispheres with the joining means (response: pages 3 and following) are persuasive.  The rejection of this language citing Henderson is withdrawn.  See however, the newly 
In response to applicant's argument that Smith is nonanalogous art, the examiner agrees with its application to Henderson.  The examiner does believe, however, that it is analogous to the Holy reference as it is reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is joining two portions so they are sealed.  While Smith is not directed to microspheres, it is directed to using known means for joining two portions of the same material together, which necessarily must occur in Holy.
Applicant’s courtesies are appreciated, and the examiner is willing to continue conversation in the form of an interview as necessary to advance prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649